


Exhibit 10.1
 
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
 


 
AMENDED AND RESTATED 2002 STOCK OPTION AND INCENTIVE PLAN
NONQUALIFIED PERFORMANCE STOCK OPTION AGREEMENT
FOR OFFICERS AND KEY EMPLOYEES
 
THIS NONQUALIFIED PERFORMANCE STOCK OPTION AGREEMENT (this "Agreement"), dated
as of ___________, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the "Company"), and ____________________
("Optionee").  Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company's Amended and Restated 2002
Stock Option and Incentive Plan (the "Plan").
 
W I T N E S S E T H:
 
A.           Optionee is an employee of the Company or a Subsidiary of the
Company; and
 
B.           The material terms and conditions set forth in this Agreement have
been authorized by the Compensation and Option Committee of the Board (the
"Committee").
 
NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Optionee agree as
follows:
 
1. Grant of Option.  The Company hereby grants to Optionee, effective as of the
Date of Grant (as defined in Section 3), an option (the "Option") to purchase
___ shares (the "Option Shares") of the Company's common stock, par value $0.01
per share ("Common Shares"), at the price of $_________ per share (the "Option
Price").  This Agreement constitutes an “Evidence of Award” under the Plan.
 
2. Type of Option.  The Option is intended to be a nonqualified stock option and
shall not be treated as an "incentive stock option" within the meaning of
Section 422 of the Code.
 
3.           Date of Grant.  The effective date of the grant of this Option is
___________ (the “Date of Grant”).
 
4.           Date of Expiration.  This Option shall expire on the ______
anniversary of the Date of Grant (the “Date of Expiration”), unless earlier
terminated under Section 7(a).
 
5.           Vesting of Option.
 
 
    (a)     Except as otherwise provided in this Agreement, the number of Option
Shares that you will be entitled to purchase (the “Earned Option Shares”) shall
be the number of shares indicated in Section 1 above, subject to adjustment
based upon the Company’s total stockholder return (the “Company TSR”) compared
to the total stockholder return of the Company’s peers (“Peer TSR”) over the
three (3) year period beginning on the Date of Grant and ending on the third
anniversary of the Date of Grant (the “Performance Period”). The peer group
shall be comprised of specific companies as designated by the Compensation
Committee, in its sole discretion with respect to the Performance Period,
subject to adjustment pursuant to Section 11 (the “Peer Group”). For purposes of
calculating the Company TSR and the Peer TSR, the applicable beginning and
ending stock prices for the Company and each member of the Peer Group shall be
determined by calculating the average of the per share closing prices, adjusted
for splits, of the Company’s Common Stock and the common stock of each member of
the Peer Group as reported by the applicable exchange markets for the 20 trading
days ending on ___________ for the beginning prices and the 20 trading days
ending on ___________ for the ending prices, each rounded to the fourth decimal
point. At the conclusion of the Performance Period, the Company’s TSR will be
compared to the Peer TSRs, and the Earned Option Shares will be determined as
follows:
 
(i)             If the Company’s TSR over the Performance Period is negative,
the Option shall be cancelled.
 
(ii)            If the Company's TSR is below the 50th percentile of the Peer
TSRs, the Option shall be cancelled.
 
(iii)           If the Company’s TSR ranks at the 50th percentile of the Peer
TSRs, the Earned Option Shares shall be equal to 33% of the Option Shares.
 
(iv)           If the Company’s TSR ranks at or above the 75th percentile of the
Peer TSRs, the Earned Option Shares shall be equal to 100% of the Option Shares.
 
(v)           If the Company's TSR ranks above the 50th percentile company in
the Peer Group and below the 75th percentile company in the Peer Group, the
number of Option Shares shall be determined by straight-line interpolation
between 33% of the Option Shares and 100% of the Option Shares based on the
Company’s TSR relative to the TSR of the 50th percentile company in the Peer
Group and the 75th percentile company in the Peer Group.
 
           (b)           Notwithstanding the provisions of Section 5(a) above,
the Option shall become immediately exercisable for the full number of Option
Shares upon the occurrence of a Change in Control (as defined below) on or
before the end of the Performance Period.  A "Change in Control" means the
occurrence of any of the following events:
 
            (i)    the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act")) (a "Person") of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors (the "Voting
Shares"); provided, however, that for purposes of this Section 3(b)(i), the
following acquisitions shall not constitute a Change in Control: (A) any
issuance of Voting Shares directly from the Company that is approved by the
Incumbent Board (as defined in Section 3(b)(ii), below), (B) any acquisition by
the Company or a Subsidiary of Voting Shares, (C) any acquisition of Voting
Shares by any employee benefit plan (or related trust) sponsored or maintained
by the Company or any Subsidiary or (D) any acquisition of Voting Shares by any
Person pursuant to a Business Combination that complies with clauses (A), (B)
and (C) of Section 3(b)(iii), below;
 
            (ii)     individuals who, as of the date hereof, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
Director after the date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least two-thirds of the
Directors then constituting the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a-12 of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
 
            (iii)   consummation of a reorganization, merger or consolidation, a
sale or other disposition of all or substantially all of the assets of the
Company or other transaction (each, a "Business Combination"), unless, in each
case, immediately following the Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners of Voting
Shares immediately prior to the Business Combination beneficially own, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding Voting Shares of the entity resulting from the Business
Combination, and (C) at least a majority of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for the Business Combination; or
 
            (iv)   approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 3(b)(iii)
hereof.
 
(c)           Notwithstanding the provisions of Section 5(a) above, if prior to
the end of the Performance Period, (i) Optionee dies while in the employ of the
Company or a Subsidiary, then the Option shall become immediately exercisable
for 50% of the number of Option Shares and will remain exercisable in accordance
with Section 7 below; (ii) Optionee becomes permanently disabled while in the
employ of the Company or a Subsidiary, then the Option shall become exercisable
at the end of the Performance Period for the number of Option Shares Optionee
would have been entitled to exercise if the Optionee had remained an employee of
the Company on the date on which the Performance Period ends and (iii) Optionee
retires while in the employ of the Company or Subsidiary, then the Committee, in
its sole discretion, may determine that all or any portion of the Option shall
become immediately exercisable for the full number of Option Shares.
 
6.           Manner of Exercise.
 
          (a)    To the extent the Option is exercisable in accordance with
Section 5, the Option may be exercised by Optionee at any time, or from time to
time, in whole or in part on or prior to the Termination Date; provided,
however, that Optionee must exercise the Option in multiples of 50 Option Shares
unless fewer than 50 Option Shares are available for purchase by Optionee under
this Agreement at the time of exercise.
 
          (b)    Optionee shall exercise the Option by delivering a signed
written notice to the Company, which notice shall specify the number of Option
Shares to be purchased and be accompanied by payment in full of the Option Price
and any required taxes (as provided in the Plan) for the number of Option Shares
specified for purchase.
 
          (c)    Upon full payment of the Option Price and any required taxes,
and subject to the applicable terms and conditions of the Plan and the terms and
conditions of this Agreement, the Company will cause certificates for the Option
Shares purchased hereunder to be delivered to Optionee.
 
7.           Termination.
 
(a)   The Option shall terminate, to the extent not previously cancelled
pursuant to Section 5(a), on the earliest of the following dates (such date, the
“Termination Date”):
 
                    (i)   the date that Optionee’s employment with the Company
terminates, for any reason other than death or permanent disability; provided,
however, that for any termination that occurs on or after the end of the
Performance Period, the Committee may, in its sole discretion, allow Optionee up
to 90 days from the date of termination of employment to exercise the portion of
the Option that had vested on or prior to the termination of Optionee’s
employment;
 
                    (ii)  one year after the death of Optionee, if Optionee dies
while an employee of the Company or a Subsidiary;
 
                    (iii)  one year after the later of (x) the date of permanent
disability or (y) the end of the Performance Period, if Optionee becomes
permanently disabled while an employee of the Company or a Subsidiary;

                    (iv)  the date the Option is terminated by the Committee
under the circumstances described in Section 17(g) of the Plan; or
 
                    (v)  the Date of Expiration.
 
(b)  During the 90 day period referred to in Section 7(a)(i) above and the one
year periods referred to in Sections 7(a)(ii) and 7(a)(iii) above, the Option
may be exercised only to the extent that at the time that Optionee ceases to be
an employee of the Company or a Subsidiary (or, in the case of permanent
disability during the Performance Period, at the end of the Performance Period),
it is exercisable pursuant to Section 5 hereof.
 
(c)  For the purposes of this Agreement, the continuous employment of Optionee
with the Company or a Subsidiary shall not be deemed to have been interrupted,
and Optionee shall not be deemed to have ceased to be an employee of the Company
or a Subsidiary, by reason of (i) the transfer of Optionee's employment among
the Company and its Subsidiaries, (ii) an approved leave of absence of not more
than 90 days, or (iii) the period of any leave of absence required to be granted
by the Company under any law, rule, regulation or contract applicable to
Optionee’s employment with the  Company or any Subsidiary.
 
8.           Share Certificates.  All certificates evidencing Option Shares
purchased pursuant hereto (and any certificates for Common Shares issued as
dividends on, in exchange of, or as replacements for, certificates evidencing
Option Shares which, in the opinion of counsel for the Company, are subject to
similar legal requirements) shall have endorsed thereon, before issuance, such
restrictive or other legends as the Company's counsel may deem necessary or
advisable.  The Company and any transfer agent shall not be required to register
or record the transfer of any such shares unless and until the Company or its
transfer agent shall have received from Optionee's counsel an opinion, in a form
satisfactory to the Company, that any such transfer will not be in violation of
any applicable law, rule or regulation.  Optionee agrees not to sell, assign,
pledge or otherwise dispose of any Option Shares or any Common Shares that are
subject to restrictions on transfer described in this Section 8 without the
Company first receiving such an opinion.
 
9.           Transfer.  The Option may not be transferred by Optionee except by
will or the laws of descent and distribution and may not be exercised during the
lifetime of Optionee except by Optionee or Optionee's guardian or legal
representative acting on behalf of Optionee in a fiduciary capacity under state
law and court supervision.
 
10.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal or state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Option shall not
be exercisable if the exercise would result in a violation of any such laws.
 
11.           Adjustments.
 
(a)           The Committee’s ability to adjust Management Objectives in
accordance with the term of the Plan shall include the following:
 
(i)           the Committee may, in the exercise of its discretion in good faith
and in a manner consistent with the purposes of this Agreement, make such
adjustments in calculating the Company TSR or Peer TSR as it deems appropriate
and equitable to account for extraordinary or non-recurring events affecting the
Company or any member of the Peer Group;
 
(ii)           the Committee may, in the exercise of its discretion in good
faith and in a manner consistent with the purposes of this Agreement, make such
adjustments as it deems appropriate and equitable to account for extraordinary
or non-recurring events affecting the Company or any member of the Peer Group
and
 
(iii)           the Committee may, in the exercise of its discretion in good
faith and in a manner consistent with the purpose of this Agreement, make such
adjustments to the status of any member of the Peer Group as it deems necessary
or appropriate to account for extraordinary or non-recurring events affecting
such member.
 
12.           Employment Rights.  This Agreement shall not confer on Optionee
any right with respect to the continuance of employment or other service with
the Company or any Subsidiary.  No provision of this Agreement shall limit in
any way whatsoever any right that the Company or a Subsidiary may otherwise have
to terminate the employment of Optionee at any time.
 
13.           Communications.  All notices, demands and other communications
required or permitted hereunder or designated to be given with respect to the
rights or interests covered by this Agreement shall be deemed to have been
properly given or delivered when delivered personally or sent by certified or
registered mail, return receipt requested, U.S. mail or reputable overnight
carrier with full postage prepaid and addressed to the parties as follows:
 
If to the Company, at:            1101 Pennsylvania Avenue, N.W.
                      Suite 1010
                      Washington, DC 20004
                      Attention:  Vice President-Financial Operations
 
If to Optionee, at:                   Optionee's address provided by Optionee on
the last page hereof
 
Either the Company or Optionee may change the above designated address by
written notice to the other specifying such new address.
 
14.           Interpretation.  The interpretation and construction of this
Agreement by the Committee shall be final and conclusive.  No member of the
Committee shall be liable for any such action or determination made in good
faith.
 
15.           Amendment in Writing.  This Agreement may be amended as provided
in the Plan; provided, however, that all such amendments shall be in writing.
 
16.           Integration.  The Option is granted pursuant to the
Plan.  Notwithstanding anything in this Agreement to the contrary, this
Agreement is subject to all of the terms and conditions of the Plan, a copy of
which is available upon request and which is incorporated herein by
reference.  As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Optionee and supersede any prior understandings
or agreements, whether written or oral, with respect to the Option.
 
17.           Severance.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
18.           Governing Law.  This Agreement is made under, and shall be
construed in accordance with, the laws of the State of Delaware.
 
19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
The remainder of this page intentionally left blank
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.
 
HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED
 
By: _______________________________________
 
Name: _____________________________________
 
Title: ______________________________________
 
The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.
 
Date: __________________________________           Optionee
__________________________
 
OPTIONEE:                                Please complete/update the following
information.
 
Name:                                          ______________________________________
 
Home Address:                          ______________________________________
 
                  ______________________________________
 
Social Security Number:           ______________________________________
 
Date of
Hire:                               ______________________________________
 
Subsidiary or Division:             ______________________________________
 


 


 
 
 

--------------------------------------------------------------------------------

 
